                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BORIS BINDMAN,                                    Case No. 19-cv-02614-SI
                                   8                    Plaintiff,
                                                                                           ORDER DENYING MOTION TO
                                   9              v.                                       COMPEL ARBITRATION AND STAY
                                                                                           ACTION
                                  10     MH SUB I, LLC, et al.,
                                                                                           Re: Dkt. No. 29
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is a motion by defendant MH Sub I, LLC d/b/a Internet Brands
                                  14   (“Martindale”) to compel arbitration. Dkt. No. 29 (“Motion”). Pursuant to Civil Local Rule 7-1(b),
                                  15   the Court finds the matter appropriate for resolution without oral argument and VACATES the
                                  16   December 20, 2019 hearing. Having considered the papers and for good cause shown, defendant’s
                                  17   motion is DENIED. Additionally, plaintiff’s objections to evidence are OVERRULED. Dkt. No.
                                  18   34 at 311 (“Opp’n”).
                                  19

                                  20                                           BACKGROUND
                                  21          This lawsuit arises from Mr. Bindman’s purchase and use of Martindale’s online lead
                                  22   generation services for attorneys. Motion at 11; see also Dkt. No. 1 ¶ 26 (“Complaint”). Martindale
                                  23   owns legal websites available to consumers. Dkt. No. 29-1 ¶ 2 (“Stack Decl.”). Consumers visit
                                  24   Martindale’s websites and can request to speak to an attorney. Complaint ¶ 21. Consumers seeking
                                  25   representation complete and submit a form identifying their legal issue and provide their contact
                                  26   information. Id. Martindale then connects attorneys with potential clients, called “leads.” Stack
                                  27
                                              1
                                  28            For ease of reference, all page citations refer to the ECF branded number in the upper
                                       right corner of documents.
                                   1   Decl. ¶ 2. When Martindale identifies a lead, it sends an attorney customer an email with the lead’s

                                   2   name, contract information, and legal issue. Id. Attorney customers receive leads either on an

                                   3   individual (“pay-per-lead”) basis or a flat rate. Complaint ¶ 22.

                                   4           Plaintiff Mr. Bindman, an attorney, signed up for lead services on a “pay-per-lead” basis.

                                   5   Complaint ¶ 26. Plaintiff alleges that soon after submitting an initial deposit and agreeing to an

                                   6   auto-renewal amount, he received unsatisfactory leads. Id. at ¶¶ 26-27. If leads fall within certain

                                   7   criteria (e.g. incorrect contact information, lead is not within the attorney customer’s subscribed

                                   8   legal or geographical practice area, etc.), the lead may be deemed deficient. Id. at ¶ 23. The attorney

                                   9   customer can dispute leads and, if deemed deficient, the attorney will receive a credit from

                                  10   Martindale for the deficient lead. Id. Plaintiff alleges he received deficient leads, timely disputed

                                  11   them, and requested credit, but Martindale systematically rejected his credit requests. Complaint

                                  12   ¶ 27.
Northern District of California
 United States District Court




                                  13           Prior to signing up for its lead generation services, Martindale asserts plaintiff completed a

                                  14   “Contact Us” form on one of its websites. Motion at 11-12; Stack Decl. ¶ 7; Dkt. No. 29-1 at 27

                                  15   (Ex. C – Entry #15361 Quick Contact Form). The “Contact Us” Form states that “[b]y clicking the

                                  16   ‘Submit’ button, you agree to the Terms of Use.” Dkt. No. 29-1 at 14 (Ex. A – “Contact Us” Form):

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
                                   1   The words “Terms of Use” hyperlink to a document titled “Terms of Use.” Id. at 16 (Ex. B – Terms

                                   2   of Use). The Terms of Use state:

                                   3          These terms, including any schedules and supplemental terms (collectively, these
                                              “Terms of Use” or this “TOU”) applies to our sites and services on which we display
                                   4          or post a direct link to this TOU. If there is any conflict between this TOU any
                                              supplemental terms to a site or service, the supplemental terms will control. This
                                   5          TOU does not apply to those sites and services that do not display or link to this
                                              TOU, or that have their own terms of use.
                                   6

                                   7   Id. The Terms of Use also contain a section titled “Dispute Resolution; Arbitration” that outlines a

                                   8   30-day information resolution process followed by arbitration. Id. at 23. It states:

                                   9          If we are unable to mutually agree upon a resolution after the 30-day period, you
                                              agree that any claim you may have against us regarding these Terms of Use or our
                                  10          sites and services will be resolved through binding arbitration administered by JAMS
                                              and governed by the then current JAMS Streamlined Arbitration Rules and
                                  11          Procedures. . . . We prefer to resolve our issues with you directly and, accordingly,
                                              you agree to arbitrate with us only in your individual capacity, not as a representative
                                  12          or member of a class.
Northern District of California
 United States District Court




                                  13   Dkt. No. 29-1 at 23 (Ex. B – Terms of Use). The Terms of Use designate Los Angeles County,

                                  14   California as a forum for any arbitration and that “any claims, causes of action or disputes not subject

                                  15   to Section 16 [sic] (Dispute Resolution; Arbitration) will be brought exclusively in courts located

                                  16   within the county of Los Angeles, California.” Id. at 24.

                                  17          Soon after Mr. Bindman contacted Martindale via the “Contact Us” Form, Martindale sent

                                  18   him an advertising proposal with the number of leads per month, the geographical and practice area

                                  19   parameters for leads, and the price per lead (“Advertising Proposal”). Motion at 15; Dkt. No. 29-1

                                  20   at 29 (Ex. D – Advertising Proposal). The Advertising Proposal, shown below, includes language,

                                  21   under the title “Plan Summary and Terms” stating “Previous Terms and Conditions still apply.” Id.

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11   The phrase “Previous Terms and Conditions” is not defined and not hyperlinked. Below the table
                                  12   titled “Network campaigns and listing” in the Advertising Proposal, is a tick box stating, “I have
Northern District of California
 United States District Court




                                  13   read and accept the General Terms and Conditions for this contract.” Id. at 30.
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19   The phrase “General Terms and Conditions” hyperlinks to a document titled “General Terms &
                                  20   Conditions,” which states:
                                  21          These Terms and Conditions (these “Terms”) are offered to you by Nolo and other
                                              related entities and affiliates (“Nolo”, “we,” “us,” “our) govern our products and
                                  22          services (“Services”). These Terms, together with each Advertising Campaign
                                              (“Advertising Campaign”) and any and all other policies and procedures related to
                                  23          the use of the Services, Nolo.com, or its affiliated websites, (collectively, the “Site”)
                                              as updated from time to time by Nolo (“Additional Terms”) constitute a binding,
                                  24          legal agreement between you and Nolo (collectively, the “Agreement”).
                                  25   Motion at 16; Stack Decl. ¶ 9; Dkt. No. 29-1 at 32 (Ex E. – General Terms and Conditions); Dkt.
                                  26   No. 34-2 at 5 (Ex. 1 – General Terms & Conditions). Section 13 of the General Terms and
                                  27   Conditions states: “This Agreement contains the final and entire agreement regarding your use of
                                  28   the Services and supersedes all previous and contemporaneous written agreements.” Dkt. No. 29-1
                                                                                         4
                                   1   at 34 (Ex E. – General Terms and Conditions). The General Terms and Conditions do not refer to

                                   2   arbitration, but instead provide:

                                   3          Both parties agree that this Agreement, as well as any and all claims arising from this
                                              Agreement will be governed by and construed in accordance with the laws of the
                                   4          State of California, without reference to its conflicts of law rules, and the parties
                                              irrevocably submit to the exclusive jurisdiction and venue of the courts of Los
                                   5          Angeles County, California, and the Central District Court of California,
                                              respectively.
                                   6   Id.
                                   7          According to Martindale’s records, Mr. Bindman accepted the contract on August 30, 2018.

                                   8   Dkt. No. 29-1 at 36 (Ex. F – Legal Advertising Proposal dated August 30, 2018). The record shows

                                   9   acceptance by IP address, as shown below. Id.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
                                   1   Under the title “Contract Acceptance” in the record, are the words “General Terms and Conditions”

                                   2   with a hyperlink. Id.

                                   3          After accepting the August 30, 2018 initial Advertising Campaign, Mr. Bindman revised his

                                   4   plan several times, changing the type and number of leads. Motion at 16. Each time Mr. Bindman

                                   5   received a new Advertising Proposal, like the one shown above, he clicked a check box to accept

                                   6   the General Terms and Conditions. Id.; see also Dkt. No. 29-1 at 38-40 (Ex. G – Legal Advertising

                                   7   Proposals dated January 2, 2019, February 21, 2019, and April 12, 2019 respectively). Plaintiff

                                   8   used the lead generation services from August 2018 until his cancellation in early May 2019.

                                   9   Motion at 17.

                                  10

                                  11                                          LEGAL STANDARD

                                  12          Arbitration is a matter of contract, and federal policy favors arbitration agreements. AT&T
Northern District of California
 United States District Court




                                  13   Mobility LLC v. Concepcion, 131 S. Ct. 1740, 1745 (2011). “In line with these principles, courts

                                  14   must place arbitration agreements on an equal footing with other contracts, and enforce them

                                  15   according to their terms.” Id. (citations omitted). In determining whether the parties here agreed to

                                  16   arbitrate, the Court must determine “(1) whether a valid agreement to arbitrate exists and, if it does,

                                  17   (2) whether the agreement encompasses the dispute at issue.” Chiron Corp. v. Ortho Diagnostic

                                  18   Sys., 207 F.3d 1126, 1130 (9th Cir. 2000).

                                  19          “The Supreme Court has emphasized that the ‘first principle’ of its arbitration decisions is

                                  20   that ‘[a]rbitration is strictly a matter of consent and thus is a way to resolve those disputes—but only

                                  21   those disputes—that the parties have agreed to submit to arbitration.’” Goldman, Sachs & Co. v.

                                  22   City of Reno, 747 F.3d 733, 741-42 (9th Cir. 2014) (quoting Granite Rock Co. v. Int’l Bhd. of

                                  23   Teamsters, 130 S. Ct. 2847, 2857 (2010)). When determining whether parties have agreed to

                                  24   arbitrate a particular dispute, courts should apply general state-law principles of contract

                                  25   interpretation, while giving due regard to the federal policy in favor of arbitration, resolving

                                  26   ambiguities as to the scope of arbitration in favor of arbitration. Id. at 742; see also AT&T Techs.

                                  27   v. Communs. Workers of Am., 475 U.S. 643, 650 (1986).

                                  28
                                                                                          6
                                                This policy, however, “is merely an acknowledgment of the FAA’s commitment to
                                   1            ‘overrule the judiciary’s longstanding refusal to enforce agreements to arbitrate and
                                                to place such agreements upon the same footing as other contracts.’” Accordingly,
                                   2            the Supreme Court “[has] never held that this policy overrides the principle that a
                                                court may submit to arbitration ‘only those disputes . . . that the parties have agreed
                                   3            to submit.’ Nor [has the Court] held that courts may use policy considerations as a
                                                substitute for party agreement.”
                                   4
                                       Goldman, Sachs & Co., 747 F.3d at 742 (emphasis in original) (quoting Granite Rock, 130 S. Ct.
                                   5
                                       at 2859).
                                   6

                                   7
                                                                                   DISCUSSION
                                   8
                                                On their face, (1) the Terms of Use agreed to by clicking “SUBMIT” at the bottom of
                                   9
                                       Martindale’s “Contact Us” Form contain an arbitration provision, and (2) the General Terms and
                                  10
                                       Conditions agreed to via a click-box when accepting an Advertising Proposal do not. The parties
                                  11
                                       dispute which of these two sets of terms govern the claims at issue. Martindale argues the Terms of
                                  12
Northern District of California




                                       Use apply and compel arbitration of all Mr. Bindman’s claims. Motion at 10-32. In support,
 United States District Court




                                  13
                                       Martindale identifies language in the Terms of Use that states “any claim . . . regarding these Terms
                                  14
                                       of Use or our sites and services will be resolved through binding arbitration.” Dkt. No. 29-1 at 23
                                  15
                                       (Ex. B – Terms of Use).
                                  16
                                                Plaintiff argues the General Terms and Conditions apply. Opp’n at 13. Mr. Bindman points
                                  17
                                       to language stating “[t]hese Terms and Conditions (these ‘Terms’) . . . govern our products and
                                  18
                                       services (‘Services’).” Dkt. No. 29-1 at 32 (Ex. E – General Terms and Conditions). Plaintiff also
                                  19
                                       argues that because the General Terms and Conditions contain an integration clause, reproduced
                                  20
                                       below, they supplant the Terms of Use. Opp’n at 14. Indeed, the General Terms and Conditions
                                  21
                                       state:
                                  22
                                                This Agreement contains the final and entire agreement regarding your use of the
                                  23            Services and supersedes all previous and contemporaneous written agreements.
                                  24
                                       Dkt. No. 29-1 at 34 (Ex E. – General Terms and Conditions). The General Terms and Conditions
                                  25
                                       also state:
                                  26
                                                Both parties agree that this Agreement, as well as any and all claims arising from this
                                  27            Agreement will be governed by and construed in accordance with the laws of the
                                                State of California, without reference to its conflicts of law rules, and the parties
                                  28            irrevocably submit to the exclusive jurisdiction and venue of the courts of Los
                                                                                          7
                                              Angeles County, California, and the Central District Court of California,
                                   1          respectively.
                                   2
                                       Id.
                                   3
                                              “Terms set forth in a writing intended by the parties as a final expression of their agreement
                                   4
                                       with respect to the terms included therein may not be contradicted by evidence of any prior
                                   5
                                       agreement or of a contemporaneous oral agreement.” Cal. Code Civ. Proc. § 1856(a). “[W]hen the
                                   6
                                       parties intend a written agreement to be the final and complete expression of their understanding,
                                   7
                                       that writing becomes the final contract between the parties.” EPA Real Estate Partnership v. Kang,
                                   8
                                       12 Cal. App. 4th 171, 175 (1992). The Court concludes that the General Terms and Conditions,
                                   9
                                       together with each Advertising Proposal, is the final expression of the parties’ agreement.
                                  10
                                              Indeed, the Terms of Use contain language indicating their lack of permanence. For
                                  11
                                       instance, the Terms of Use state “[i]f there is any conflict between this TOU [Terms of Use] and
                                  12
Northern District of California




                                       any supplemental terms to a site or service, the supplemental terms will control.” Dkt. No. 29-1 at
 United States District Court




                                  13
                                       16 (Ex. B – Terms of Use). The Terms of Use also provide that “[t]his TOU does not apply to those
                                  14
                                       sites and services that do not display or link to this TOU, or that have their own terms of use.” Id.
                                  15
                                       The phrase “their own terms of use” is not defined and could be construed as the General Terms and
                                  16
                                       Conditions read and accepted with each Advertising Proposal.
                                  17
                                              Martindale argues that the Advertising Proposal incorporates the Terms of Use because it
                                  18
                                       states that “Previous Terms and Conditions still apply.” Motion at 28; Dkt. No. 38 at 16 (“Reply”).
                                  19
                                       Although in all capital letters, no document defines the phrase “Previous Terms and Conditions.”
                                  20
                                       Nor are the Terms of Use hyperlinked via the text of “Previous Terms and Conditions.” The Court
                                  21
                                       finds these facts attenuate the argument that the phrase “Previous Terms and Conditions” references
                                  22
                                       the Terms of Use.
                                  23
                                              Martindale further argues that the language in the General Terms and Conditions about “any
                                  24
                                       and all other policies and procedures related to the use of the Services, Nolo.com, or its affiliated
                                  25
                                       websites” refers to the Terms of Use. Motion at 29; Reply at 16 n.8. Again, the phrase “other
                                  26
                                       policies and procedures” is undefined and does not explicitly reference the Terms of Use. The Court
                                  27
                                       agrees with plaintiff that ambiguity in this instance should be construed against the drafter,
                                  28
                                                                                        8
                                   1   Martindale. See Cal. Civ. Code § 1654 (“In cases of uncertainty not removed by the preceding rules,

                                   2   the language of a contract should be interpreted most strongly against the party who caused the

                                   3   uncertainty to exist.”).

                                   4           Therefore, the Court declines to compel arbitration of Mr. Bindman’s claims in this case.

                                   5   Accordingly, Martindale’s Motion is DENIED.

                                   6

                                   7                                            CONCLUSION

                                   8           For the foregoing reasons and for good cause shown, the Court hereby DENIES defendant’s

                                   9   motion to compel arbitration.

                                  10

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: December 17, 2019                       ______________________________________
                                                                                      SUSAN ILLSTON
                                  14                                                  United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       9
